     Peter Szanto 949-887-2369
 1   11 Shore Pine
     Newport Beach CA 92657
 2

 3
                              U.S. BANKRUPTCY COURT
 4
                                            DISTRICT OF OREGON
 5                                 1050 SW 6th Ave #700 Portland, OR 97204 (503) 326-1500

 6

 7    In Re: Peter Szanto,                                       16-bk-33185-pcm7
 8               Involuntary Debtor
 9    ------------------------------------------                           Peter Szanto’s
10
                                                                         Notice of Motion
11

12                                                                    and Motion for Relief
13
                                                                    from ORDER (DE 973)
14

15

16
                1. Plaintiff's Certification Relating to Pre-filing Conferral
17

18                On May 20th through 27th, 2020 Szanto, on various days, sought
19   conferral with all of the many contra parties listed on the proof of service
20
     herein as to matters related to the presentation of this Motion for Relief.
21

22
                 Szanto’s calls went to voice mail or message taking secretaries.
23
     Szanto stated that he was asking for a return phone call to discuss the
24
     matters addressed herein. Szanto sought actually to speak with counsel.
25
     Since those calls made by Szanto, no counsel has called, nor even tried to
26
     call Szanto.
27

28
     16-33185                MOTION FOR RELIEF FROM ORDER                                   – p. 1




                          Case 16-33185-pcm7               Doc 984         Filed 06/01/20
                     Therefore, Szanto has sought conferral so as to discuss the
 1
     issues to be presented herein, but has been unsuccessful in discussion of
 2

 3
     the matters at issue.

 4

 5                I certify under penalty of perjury under the laws of the United
 6   States, that the foregoing is true and correct. Signed at Irvine CA.
 7

 8

 9              DATED June 1, 2020 /s/ Signed electronically Peter Szanto
10

11

12

13
                                           2. Notice
14

15
                  To the Bankruptcy court, the various trustees, the creditors, their
16
     counsel and any / all other persons or entities with an interest in this cause,
17
     please take NOTICE, Peter Szanto herewith and hereby requests relief
18
     from ORDER (DE 973) and immediate return of $2,342,902.00.
19

20

21                                         3. Facts

22

23              Peter Szanto commenced a voluntary Bankruptcy in this court on
24   8-16-2016. (DE 2)
25

26              Szanto’s presumption was that all matters in this court would be
27   conducted in conformance with the laws of the United States: which he
28   could comprehend and in which he could participate on the basis of due
     16-33185               MOTION FOR RELIEF FROM ORDER            – p. 2




                          Case 16-33185-pcm7   Doc 984     Filed 06/01/20
     process of law, fundamental fairness, adequate notice and an opportunity
 1
     to be heard in a meaningful manner.
 2

 3
                As matters of fact and law, those essential elements which underlie
 4
     American justice have not been the reality in Judge McKittrick’s court in the
 5
     last 5 years.
 6

 7
                The proceedings in this court have become an INVOLUNTARY
 8
     BANKRUPTCY PROCEEDING to which Peter Szanto NEITHER
 9
     consented NOR regarding which has there been any required petition,
10
     summons or service thereof as mandated by 11 USC § 303.
11

12
                These facts have been ruled upon by Judge Simon [EXHIBIT A, p.2]:
13

14
                     the Bankruptcy Court converted Szanto’s voluntary
15
                     Chapter 11 petition to an involuntary Chapter 7
16                   bankruptcy
17

18   Judge McKittrick’s ultra vires involuntary conversion remains and continues
19
     contrary to law – AND UPON THAT GROUND PETER SZANTO AGAIN
20
     DEMANDS RETURN OF - $2,342,902.00.
21

22

23
                                  4. MEMORANDUM
24

25
                   The purpose of this application is to vacate the ORDER (DE 973)
26
     so that Peter and Susan Szanto’s $2,342,902.00 of assets may be returned
27
     to them from the ultra vires involuntary Bankruptcy proceeding herein.
28
     16-33185              MOTION FOR RELIEF FROM ORDER            – p. 3




                         Case 16-33185-pcm7   Doc 984     Filed 06/01/20
            a.     FRCP 60(b) Allows Relief Based on a Court’s Mistake
 1

 2

 3
                 The plain English language of Congressional judiciary committees’

 4
     notes as to FRCP 60(repeatedly since 1946), give guidance to the effect

 5   that Bankruptcy courts have inherent authority, under FRCP 60(b)(1), to
 6   reopen judgment based on its own mistakes of law. Gey Assocs. Genr’l.
 7   P'ship v. 310 Assocs. (2003), 346 F.3d 31 which at page 35 states:
 8

 9          In two early cases, this Court established a principle that Rule

10          60(b)(1) was available for a district court to correct legal

11          errors by the court. See Schildhaus v. Moe, 335 F.2d 529 (2d Cir.

12          1964); Tarkington v. United States Lines Co., 222 F.2d 358 (2d
13          Cir. 1955). In Schildhaus, Judge Friendly, writing for the panel,
14
            observed that the use of Rule 60(b) to correct a court's own
15
            mistakes of law was much more efficient than requiring an
16
            aggrieved party to appeal. Id. at 531. The panel also cited with
17
            approval the recommendation from Moore's Federal Practice that
18
            Rule 60(b)(1) motions not be permitted past the deadline for
19
            filing a notice of appeal, thereby preventing Rule 60(b)(1) from
20
            becoming a way to assert an otherwise time-barred appeal.Id.
21

22          (citing Moore's Fed. Prac. § 60.23 (3-4), at 239 (1955)).

23

24

25              Here, the District has clearly and very emphatically ruled that the
26
     instant case is an involuntary Bankruptcy [EXHIBIT A, p.2]:
27

28
     16-33185               MOTION FOR RELIEF FROM ORDER            – p. 4




                          Case 16-33185-pcm7   Doc 984     Filed 06/01/20
                     the Bankruptcy Court converted Szanto’s voluntary
 1
                     Chapter 11 petition to an involuntary Chapter 7
 2                   bankruptcy
 3

 4              11 USC § 303 is the law which regulates involuntary Bankruptcies.
 5
     Neither Judge McKittrick nor any creditor has followed any of the required
 6
     formalities to initiate an involuntary Bankruptcy against either Peter Szanto
 7
     or Susan Szanto. Therefore, this involuntary Bankruptcy is improper!!
 8

 9
                Thereupon, none of the formalities of 11 USC § 303 have been
10
     complied with in this case commenced by Peter Szanto as a voluntary
11
     Bankruptcy (DE 2).
12

13
                Based on Judge McKittrick’s mistaken analysis and false rationale
14

15
     regarding the Bankruptcy court’s involuntary expropriation of Peter and

16
     Susan Szanto’s money and property, this court, Judge McKittrick, Trustee

17   Amborn, Department of Justice Counsels Kukso and Arnot, as well as
18   attorneys Henderson and Blackledge have no basis at law for the retention
19   of Peter and Susan Szanto’s assets. Thereupon, said $2,342,902.00 of
20   money, property and other assets must be returned immediately.
21

22
                          ‘b. Judge McKittrick Is Also Mistaken
23

24
                            Regarding Community Property Law

25
                 Judge McKittrick’s mistaken notions regarding the propriety and
26
     difference between voluntary and involuntary Bankruptcies also extend to
27
     his “off the cuff”, not based on law, wholly incorrect admonitions as to the
28
     16-33185              MOTION FOR RELIEF FROM ORDER            – p. 5




                         Case 16-33185-pcm7   Doc 984     Filed 06/01/20
     community property lives, community property intentions and community
 1
     property estate of Susan and Peter Szanto.
 2

 3

 4
                1st, Susan and Peter Szanto have the absolute right, in private, with

 5   no intrusion from Judge McKittrick, nor anyone else, freely to administer the
 6   character of their marriage and their community estate however they wish,
 7   whenever they so desire to alter any characteristic of their Marriage, in
 8   whatever manner they wish to change any characteristic of their marriage.
 9

10              California law permits Susan and Peter Szanto to alter, revise,
11   modify or to change their community relationship without the seizure of any
12   of their assets under the guise of ultra vires Bankruptcy law.
13

14
                The character of a community property estate is fixed and continues
15
     until it is changed in some manner recognized by law, as by agreement of
16
     parties. Ciambetti v. Department of Alcoholic Beverage Control (1958), 161
17
     Cal. App. 2d 340 accord Belmont v. Belmont (1961), 188 Cal. App. 2d 33,
18
     accord Calloway v. Downie (1961), 195 Cal. App. 2d 348.
19

20
                The reason this is significant to the return of Susan and Peter
21
     Szanto’s money and property is because Judge McKittrick made no inquiry
22
     as to the community nature of the Szanto assets, he just took everything.
23

24

25
                2nd, on numerous occasions, Judge McKittrick has erroneously held

26   forth that Peter Szanto cannot advocate on behalf of the Susan and Peter
27   Szanto Community Property estate. Judge McKittrick’s admonitions are
28   wholly contrary to California law.
     16-33185               MOTION FOR RELIEF FROM ORDER            – p. 6




                          Case 16-33185-pcm7   Doc 984     Filed 06/01/20
                Pursuant to California Family Code § 721:
 1

 2
                either spouse may enter into any transaction with the
 3
            other, or with any other person, respecting property, which
 4
            either might if unmarried
 5

 6
                Upon this authority of law, Peter Szanto, in demanding return of
 7
     $2,342,902.00 of money and property is properly acting under the authority
 8
     of California Family Code § 721 as to assets which now belong to the
 9
     Susan and Peter Szanto community property estate.
10

11

12                                  5. Conclusion
13
                 Upon these grounds of Judge McKittrick’s mistakes, Peter Szanto
14
     asks withdrawal of the ORDER denying return of $2,342,902.00 of assets
15
     and reiterates his demand that $2,342,902.00 of money and property be
16

17
     returned to Susan and Peter Szanto immediately.

18

19               ‘Alternately, this court is asked to certify this matter for appeal to
20   the 9th Circuit BAP so that Susan and Peter Szanto’s lifetime of work is not
21   happily divided amongst Judge McKittrick’s close personal friends solely
22   upon the basis of mistake, unpronounceable name, forfeiture, waiver,
23   demeanor, credibility or some other unknowable / erroneous legal theory.
24

25                  Respectfully,
26

27
                      DATED 6/1/ 2020/s/signed electronically Peter Szanto
28
     16-33185               MOTION FOR RELIEF FROM ORDER            – p. 7




                          Case 16-33185-pcm7    Doc 984    Filed 06/01/20
 1
                               PROOF OF SERVICE
 2
                  My name is Maquisha Reynolds, I am over 21 years of age and not
 3
     a party to the within action. My business address is PO Box 14894, Irvine CA
 4
     92623. On the date indicated below, I personally served the within:
 5
                                            Motion
 6                on the following by placing in postage pre-paid envelopes of the
 7   within document and mailing same to:
 8   a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
 9   b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
10   c. JPMorgan Chase Bank, represented by:
11                             Gadi Shahak c/o Shapiro & Sutherland
12                1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
13   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                               rd



14   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
15   f. Chapter 7 Trustee, C. Amborn, PO Box 580, Medford OR 97502
16   g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17   h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18
     i. Danny Ong, 9 Straits View #06-07, Marina One West Tower Singapore 018937
19

20

21    I declare under penalty of perjury under the laws of the United States that the
22   foregoing is true and correct. Signed at Irvine CA.
23
                Dated 6/1/ 2020    /s/ signed electronically M. Reynolds
24

25

26

27

28
     16-33185             MOTION FOR RELIEF FROM ORDER              – p. 8




                       Case 16-33185-pcm7      Doc 984     Filed 06/01/20
